DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recites the limitation "information processing system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 which claims 7 and 8 depends upon recites the limitation “information processing method”. For the purpose of furthering prosecution, examiner has interpreted “information processing method” on claim 6 as “information processing system”. Claims 9 and 10 are rejected being that they are dependent upon claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morzhakov US 2020/0349347 (hereinafter referred to as Morzhakov).

Regarding claim 1, Morzhakov discloses an information processing method (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), applicable to an environment of two-dimensional image/three-dimensional object recognition (see para. 0022, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment, and allow the extraction of objective information about a human's poses in a captured frame”) using artificial intelligence Al (see para, 0031, “Identifying the types of activities” based on “a set of autoencoders”, autoencoder is a type of an artificial neural network), comprising the following steps: 
performing a data processing operation (see para. 0023, 0031, “the processing unit is programmed to perform one or more of the following processes”, “identifying the types of activities” based “on a set of autoencoders”), wherein a comparison processing (see para. 0008, “comparing a difference between a reconstructed stick figure generated by the autoencoder system and the stick figure provided as the input, with a specified threshold”, para.0046, stereo cameras were used to process pose estimation to get the “stick-figures”) is performed on input two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”), and an event status of the two-dimensional image/three-dimensional stereo information is determined (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly); and 
performing an event processing action (see para. 0038, “The web-server(s) implements the front-end of the system, so as to perform one or more of the following functions”), wherein corresponding response actions are made according to the event status (see para. 0041 and 0044, “Notify users, e.g., monitored persons and/or caregivers of alarm-events, e.g., events associated with detected anomalies and/or falls”, para. 0008, “method may include providing a warning to the person when the action likely undertaken by the person is designated abnormal or dangerous”) of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”).  

Regarding claim 2, Morzhakov discloses the information processing method as claimed in claim 1 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the event status of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”) is normal (see para. 0084, “determine whether the action undertaken by the person is a normal activity”), and subsequent information processing of the two-dimensional image/three-dimensional stereo information is performed (see para. 0017, “A web-server may also maintain a notification system and an event-archive”, para. 0034 – 0036, “the processing unit may also implement one or more the following subsystems: subsystem for saving and maintaining of archives”, the detected movement/activity which can be a normal activity as seen para. 0084 is saved in an event-archive). 
 
Regarding claim 3, Morzhakov discloses the information processing the method as claimed in claim 1 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the event status of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”)  is abnormal (see para. 0091, “Detecting anomalies, that are cases when input data cannot be described at least in one of sets of autoencoders”), an object is not completely identified (see para. 0091, “when input data cannot be described at least in one of sets of autoencoders”), an object information corresponding to the object is produced (see para. 0081, “receives as input a stick figure derived from the key points or joints in an image of a person. The joints may include certain parts of the body such as shoulders, ankle, knee, wrist, etc. that are identified in the captured image”, the key point corresponds to the object information, para. 0017, “extracted information about anomalies”), and an identification processing is performed according to the object information (see para.0031, “identification is based on a set of autoencoders”, “approach can also reveal undetermined activities that may be anomalies. Such anomalies can indicate an activity of a monitored person where it may be beneficial to intervene and/or to provide assistance.”).  

Regarding claim 4, Morzhakov discloses the information processing method as claimed in claim 3 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the identification processing is artificial identification/identification processing (see para.0031, “identification is based on a set of autoencoders”, the method uses autoencoder for the identification process, autoencoder is a type of artificial neural network).

Regarding claim 5, Morzhakov discloses the information processing method as claimed in claim 3 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the identification processing is artificial intelligence AI methods (see para.0031, “identification is based on a set of autoencoders”, the method uses autoencoder for the identification process, autoencoder is a type of artificial neural network).  

Regarding claim 6,  Morzhakov discloses an information processing method (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”, examiner has interpreted “method” as “system” based on claims 7-10), applicable to an environment of two-dimensional image/three-dimensional object recognition (see para. 0022, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment, and allow the extraction of objective information about a human's poses in a captured frame”) using artificial intelligence Al (see para, 0031, “Identifying the types of activities” based on “a set of autoencoders”, autoencoder is a type of an artificial neural network)comprising: 
a database (see para. 0102, “the storage device may store long-term data” such as “database”); and 
an artificial intelligence Al processing module (see para. 0023, “processing unit”, para. 0031, the processing unit is programmed to perform “identifying the types of activities” based on “a set of autoencoders”); 
wherein the artificial intelligence Al processing module (see para. 0023, “processing unit”, para. 0031, the processing unit is programmed to perform “identifying the types of activities” based on “a set of autoencoders”) cooperates) with the database (see para. 0101,” processors are capable of processing instructions stored in a memory module and/or a storage device for execution thereof”, one type of storage is a database as seen in para. 0102, and is wherein a comparison processing (see para. 0008, “comparing a difference between a reconstructed stick figure generated by the autoencoder system and the stick figure provided as the input, with a specified threshold”, para.0046, stereo cameras were used to process pose estimation to get the “stick-figures”) is performed on input two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”), and an event status of the two-dimensional image/three-dimensional stereo information is determined (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly), and an event status of the two-dimensional image/three-dimensional stereo information is determined (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly), by the artificial intelligence Al processing module cooperating with the database (see para. 0023, “processing unit”, para. 0031, the processing unit is programmed to perform “identifying the types of activities” based on “a set of autoencoders”).  

Regarding claim 7, Morzhakov discloses the information processing system as claimed in claim 6 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the event status of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”) is normal (see para. 0084, “determine whether the action undertaken by the person is a normal activity”), and subsequent information processing of the two-dimensional image/three-dimensional stereo information is performed (see para. 0017, “A web-server may also maintain a notification system and an event-archive”, para. 0034 – 0036, “the processing unit may also implement one or more the following subsystems: subsystem for saving and maintaining of archives”, the detected movement/activity which can be a normal activity as seen para. 0084 is saved in an event-archive). 

Regarding claim 8, Morzhakov discloses the information processing system as claimed in claim 6 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the event status of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”) is abnormal (see para. 0091, “Detecting anomalies, that are cases when input data cannot be described at least in one of sets of autoencoders”), an object is not completely identified (see para. 0091, “when input data cannot be described at least in one of sets of autoencoders”), an object information corresponding to the object is produced (see para. 0081, “receives as input a stick figure derived from the key points or joints in an image of a person. The joints may include certain parts of the body such as shoulders, ankle, knee, wrist, etc. that are identified in the captured image”, the key point corresponds to the object information, para. 0017, “extracted information about anomalies”), and an identification processing is performed according to the object information (see para.0031, “identification is based on a set of autoencoders”, “approach can also reveal undetermined activities that may be anomalies. Such anomalies can indicate an activity of a monitored person where it may be beneficial to intervene and/or to provide assistance.”).  

Regarding claim 9, Morzhakov discloses the information processing system as claimed in claim 8 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the identification processing is artificial identification/identification processing (see para.0031, “identification is based on a set of autoencoders”, the method uses autoencoder for the identification process, autoencoder is a type of artificial neural network).

Regarding claim 10, Morzhakov discloses the information processing system as claimed in claim 8 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the identification processing is artificial intelligence AI methods (see para.0031, “identification is based on a set of autoencoders”, the method uses autoencoder for the identification process, autoencoder is a type of artificial neural network). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663